DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends on cancelled claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,526,227 to Sato et al..

Sato et al. teach:
(claim 1)	An image forming apparatus (10) comprising: 
an image bearing mechanism (11) that is attachable to and detachable from an apparatus body in a first direction and that supports a plurality of image bearing members (38), each image bearing member having a surface onto which an image is formed while the image bearing member rotates; 
a transfer belt mechanism (50) including a transfer belt (58) onto which the images on the plurality of image bearing members are transferred while the image bearing members rotate, the transfer belt mechanism being attachable to and detachable from the apparatus body in a second direction different from the first direction (Fig.5); and
and a regulating unit (transfer roller 53 and compression spring 59) provided on the transfer belt mechanism that is configured to prevent detachment of the transfer belt mechanism when the image bearing mechanism is attached to the apparatus body (Figs. 7(a) and 7(b); col. 9 lines 26-27, col. 10 lines 8-41),
 wherein the regulating unit is a protrusion provided in the transfer belt mechanism, the protrusion abutting on the image bearing mechanism when the transfer belt mechanism attached to the apparatus body is to be detached from the apparatus body (transfer roller 53 protrudes towards and abuts photoconductor drum 32; Figs. 7(a) and 7(b)).

(claim 11)	The image forming apparatus according to Claim 1, wherein at least a part of a suppressing member that suppresses meandering of the transfer belt in a rotating state is disposed in the protrusion (at least a portion of an outer surface of transfer roller 53 abutting conveying belt 58 acts to suppress meandering of the belt by the action of the applied pressing force on the belt).

Allowable Subject Matter
Claims 7, 16, and 20 are allowable over prior art.  The following is a statement of reasons for the indication of allowable subject matter:
The identified prior art does not teach or suggest an image forming apparatus wherein
the regulating unit is a protrusion provided in the transfer belt mechanism, the protrusion abutting on the image bearing mechanism when the transfer belt mechanism attached to the apparatus body is to be detached from the apparatus body 
in combination with all other features recited in claim 7.  Claims 16 and 20 are allowable based on their dependence on claim 7.
	
Claims 3, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
The identified prior art does not teach or suggest an image forming apparatus wherein
wherein the transfer belt mechanism is attachable to and detachable from the apparatus body in a direction orthogonal to a rotation axis of the transfer belt 
in combination with all other features recited in claim 3.  
The identified prior art does not teach or suggest an image forming apparatus wherein
the regulating unit regulates the detachment of the transfer belt mechanism attached to the apparatus body from the apparatus body even in a state where the image bearing mechanism is supported at the separated position.
in combination with all other features recited in claim 13.  Claim 19 is allowable based on its dependence on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852